 


113 HR 712 RH: To extend the authorization of the Highlands Conservation Act through fiscal year 2024.
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 543 
113th CONGRESS 2d Session 
H. R. 712 
[Report No. 113–712, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mr. Frelinghuysen (for himself, Mr. Fitzpatrick, Mr. Gerlach, Mr. Sean Patrick Maloney of New York, Mr. Engel, Mr. Garrett, Mr. Lance, and Mr. Dent) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

December 22, 2014
Additional sponsors: Mr. Pascrell, Mr. Cartwright, Mr. Gibson, Mrs. Lowey, Mr. Meehan, Mr. Larson of Connecticut, Mr. Holt, Ms. Esty, Mr. Tonko, Mr. Pallone, Mr. Sires, and Mr. Andrews

 
December 22, 2014 
Reported from the Committee on Natural Resources with amendments 
Strike out all after the enacting clause and insert the part printed in italic 
 




December 22, 2014
The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on February 14, 2014
 
A BILL 
To extend the authorization of the Highlands Conservation Act through fiscal year 2024. 
 
 
1.Extension of Highlands Conservation Act 
(a)Extension of land conservation projects in the Highlands regionSection 4(e) of the Highlands Conservation Act (Public Law 108–421; 118 Stat. 2377) is amended by striking 2014 and inserting 2021. 
(b)Extension of Forest Service and USDA programs in the Highlands regionSection 5(c) of the Highlands Conservation Act (Public Law 108–421; 118 Stat. 2378) is amended by striking 2014 and inserting 2021. 
Amend the title so as to read: A bill to extend the authorization of the Highlands Conservation Act.. 
 
December 22, 2014 
Reported from the Committee on Natural Resources with amendments
December 22, 2014
The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
